Citation Nr: 0735520	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-29 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right ankle, 
currently evaluated as 20 percent disabling effective March 
29, 2004.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

In a May 1973 rating decision, the RO granted the veteran 
service connection for 
a right ankle disability.  A noncompensable (zero percent) 
disability rating was assigned.

The July 2004 rating decision which is the subject of this 
appeal granted an increased disability rating for the 
veteran's right ankle disability from a noncompensable rating 
to a 10 percent disability rating.  In a January 2006 rating 
decision, the RO increased the disability rating from 10 
percent disabling to 
20 percent disabling.  The veteran has continued to disagree 
with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].   

Issues not on appeal

The July 2004 RO rating decision also denied an increased 
disability rating for service-connected headaches and denied 
service connection for a "stress condition" [by which was 
meant a psychiatric disability].  The veteran has limited his 
appeal to the issue concerning the right ankle.  




FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
range of motion of dorsiflexion of 0-10 degrees with no loss 
of motion on repetition and plantar flexion of 0-30 degrees 
with no loss of motion on repetition; x-ray evidence of mild 
changes of osteoarthrosis including calcaneal spurs; and a 13 
centimeter long non-tender L-shaped scar.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
ankle disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 20 percent for 
the service-connected right ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  
38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected right ankle disability.  Essentially, 
he contends that the current 20 percent disability rating 
does not adequately compensate him for the constant pain, 
stiffness and weakness he reportedly experiences.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an April 2004 letter that the 
evidence must show that his service-connected right ankle 
condition has increased in severity.  See the April 2004 VCAA 
letter, page 2.

The veteran was informed in the April 2004 letter of VA's 
duty to assist him in the development of his claim, wherein 
the veteran was advised that VA would obtain all evidence 
kept by VA and any other Federal agency, including VA 
facilities and service medical records, and that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
VCAA letter specifically informed the veteran that if he 
wished for VA to obtain private medical records on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them."  In addition, the letter enclosed several forms 
seeking the veteran's authorization and consent to release 
information to VA for inclusion in his claims file.  

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  

The April 2004 VCAA letter also informed the veteran if he 
had or knew of any other evidence or information that 
supported his claim, to either send it to VA or let them know 
about it.  See page 3.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to element (4), degree of disability.  

The veteran was not informed of element (5), effective date.  
After review of the entire record, the Board finds that the 
veteran was not prejudiced by the lack of notice.  The Board 
notes that the veteran was awarded an increased disability 
rating with an effective date of March 29, 2004, the date 
when VA received the veteran's claim for an increased 
disability rating.  He has not disputed that date.    

There are no medical records in evidence which support the 
finding of an earlier date.  The veteran's ankle was examined 
in June 2004, after the increased rating claim was received.  
The only other medical records in evidence which precede the 
June 2004 records are dated May 1973.  In that connection, as 
described above, the veteran was invited to notify VA or send 
VA of any private or other treatment records which may have 
supported his claim.  He did not submit any such records.  
Thus, pursuant to 38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400(o) (2007), the earliest possible effective 
date has been granted.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
treatment records pertaining to his claims.  He has been 
accorded VA examinations in June 2004 and March 2005.  
Importantly, the veteran has identified no additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has not indicated that he 
desired a hearing.  The Board specifically notes that the 
veteran submitted further documentation in support of his 
claim in June 2007, but withdrew the evidence in July 2007.  
The Board has not considered it in this decision.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2007).  Twenty percent is the 
maximum disability rating under this diagnostic code.

Analysis

Initial matter - additionally received evidence

The veteran has submitted additional medical evidence, in the 
form of VA medical records, after the most recent RO 
adjudication of his claim, which was in a January 2006 rating 
decision and supplemental statement of the case.  However, in 
July 2007, the veteran specifically requested that this 
evidence be withdrawn.

The Board does not believe that evidence, once added to the 
record, may be withdrawn, since it is the Board's mandate to 
render decision "based on the entire record".  See 
38 U.S.C.A. § 7104(a) (West 2002).  However, a review of the 
evidence in question reveals that it is essentially 
duplicative of evidence already of record, demonstrating 
arthritis of the right ankle without ankylosis.  Under these 
circumstances, and particularly in light of the veteran's 
request that these records not be considered, the Board 
declines to remand the case to the RO for further review.  
See 38 C.F.R. § 20.1304 (2006).   

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

By the veteran's account, the principal manifestations of 
right ankle disability are pain, stiffness and weakness.  
Recent VA examinations have characterized the veteran's right 
ankle condition as manifested by flare-ups about four times 
per week, precipitated by walking and alleviated by rest; 
range of motion of dorsiflexion of 0-10 degrees with no loss 
of motion on repetition, and plantar flexion of 0-30 degrees 
with no loss of motion on repetition; x-ray evidence of mild 
changes of osteoarthrosis including calcaneal spurs; and a 13 
centimeter long non-tender L-shaped scar.

The RO has applied Diagnostic Code 5271 to the veteran's 
right ankle condition, which allows for a 20 percent 
disability rating with evidence of marked limited range of 
motion.  After having carefully reviewed the medical evidence 
and for reasons more fully explained below, the Board is of 
the opinion that the veteran's ankle disability is most 
appropriately rated under Diagnostic Code 5271.  

In reaching its conclusion, the Board also considered other 
potentially applicable diagnostic codes, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Board 
notes that in the veteran's case there are no findings of 
malunion of the os calcis or astragalus, or ankylosis of the 
joint.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Thus, Diagnostic Codes 5270, 
5272 and 5273, requiring malunion or ankylosis, are not for 
application in this case.  

Schedular rating

The veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code 5271.  The currently assigned 20 
percent disability rating is the highest schedular rating 
available.  As such, the Board is unable to consider or grant 
a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5271.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's service-connected disability is status post 
reconstruction, degenerative joint disease of the right 
ankle.  The report of the June 2004 VA examination indicates 
that there is present a 13 cm, non-tender L-shaped scar along 
the lateral aspect of the ankle.  Although not specifically 
stated, it is obvious from the record that this is a surgical 
scar and this is included as part of the veteran's service-
connected post-operative right ankle disability. 

According to the criteria found in Diagnostic Code 7804, a 10 
percent evaluation is provided for scars that are superficial 
and painful on examination.  After having carefully 
considered the matter, the Board believes that a separate 
disability rating is not warranted for the surgical scar on 
the veteran's right ankle under 38 C.F.R. § 4.25 and Esteban, 
because the medical evidence of record indicates it is not 
painful upon examination.  There is no other medical evidence 
that suggests that the surgical scar causes any disability, 
and the veteran himself has not so indicated.

Extraschedular evaluation

In the August 2005 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his ankle 
disability.  Indeed, it appears that the veteran has not been 
hospitalized for this disability since 1973 surgery to 
reconstruct the ankle.  

The Board further notes that there is no evidence of marked 
interference with the veteran's employment due to the 
disability sufficient to trigger the application of the 
extraschedular provisions.  The June 2004 examiner noted that 
the veteran did not use a brace, a cane, crutches or 
corrective shoes.  In addition, the veteran told the VA 
examiner that he drives a fork truck, he is able to sit 
"quite a bit," and "this does not cause him to miss any 
time off work."  Thus, the veteran has not indicated that 
the disability interferes with his ability to perform work 
beyond that contemplated in the presently assigned 20 percent 
schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the service-connected right ankle disability 
under Diagnostic Code 5271.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right ankle, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


